Citation Nr: 0947888	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-33 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total rating based upon individual 
unemployability by reason of service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1943 to 
January 1946.  He served in the Northern France, Rhineland, 
Ardennes, and Central Europe campaigns in World War II.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in March 2006 of the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Service connection is in effect for residuals of cold 
injury of the right foot, rated as 30 percent disabling, and 
residuals of cold injury of the left foot, rated as 30 
percent disabling, for a combined service-connected rating of 
60 percent.  

2.  The service-connected disabilities are shown to be severe 
and productive of a level of industrial incapacity that would 
equate with the Veteran being precluded from securing or 
following a substantially gainful occupation consistent with 
his educational and occupational background.  



CONCLUSION OF LAW

The criteria for the assignment of a total rating based upon 
individual unemployability by reason of service-connected 
disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, further discussion of VCAA is not 
required at this time.  


Legal Criteria

Total disability meriting a 100 percent schedular rating 
exists "when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15.  

Where the schedular disability rating is less than 100 
percent, a total rating due to individual unemployability may 
nonetheless be assigned if a veteran is rendered unemployable 
as a result of service-connected disabilities, provided that 
certain regulatory requirements are satisfied.  See 38 C.F.R. 
§§ 3.341(a), 4.16(a).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disability of one or both 
lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular- renal, neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war.  38 C.F.R. § 4.16.  

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the United States 
Court of Appeals for Veterans Claims (Court) defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual income...."  

Other factors to be considered in determining whether a 
veteran is unemployable are his level of education, his 
employment history, and his vocational attainment.  See Hyder 
v. Derwinski, 1 Vet. App. 221, 223 (1992).  However, 
advancing age, any impairment caused by conditions that are 
not service connected, and prior unemployability status must 
be disregarded when determining whether the veteran currently 
is unemployable.  38 C.F.R. § 4.16(a).  

Additionally, where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  


Analysis

Service connection is in effect for the residuals of a cold 
injury of the right foot rated as 30 percent disabling and 
the residuals of a cold injury of the left foot rated as 30 
percent disabling.  The combined compensation rating of is 60 
percent with consideration of the bilateral factor.  See 
38 C.F.R. §§ 4.25, 4.26.  

Thus, the Veteran meets the schedular criteria of 38 C.F.R. § 
4.16(a).  The issue remains whether the service-connected 
disabilities preclude him from engaging in substantial 
gainful employment (i.e., work that is more than marginal, 
which permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

A VA examination in January 1948 showed that the Veteran had 
complaints of aching and tiredness of the feet on long 
standing, marked sensitivity to the cold with numbness on 
exposure to cold and sweating of the feet with maceration of 
the skin between the toes in warm weather.  

By way of history, he noted having his feet exposed to wet 
and near-freezing weather during the Battle of the Bulge in 
December 1944 and being medically evacuated to a General 
Hospital because of difficulty in walking due to numbness and 
swelling of the feet.  

On examination, the Veteran's feet were palpably cold on the 
dorsum and on the toes.  There was reddish cyanosis of the 
feet and most marked at the tips of the toes.  Pressure on 
the tips of the toes produced blanching that persisted for 
about ten seconds.  The dorsalis pedis pulses were absent on 
the right and "plus-minus" on the left.  

There was moderate maceration between the little toe and 
fourth toe, bilaterally.  The superficial veins on the dorsum 
of the feet filled very poorly after forty-fine seconds of 
dependency.  There was minimal ascendant pallor and moderate 
dependent rubor.  The impression was that of bilateral trench 
foot, moderate residuals.  

When examined by VA in October 1960, the Veteran reported 
being hospitalized for incision and drainage of an abscess on 
the right leg.  On examination, the right dorsalis pedis 
pulse was noted to be absent.  The feet were noted to be cold 
to the touch.  The diagnosis was that of residual of frozen 
feet, moderately severe.  

A January 2006 VA examination report shows that the Veteran 
had significant functional limitations due to the service-
connected residuals of cold injury to the left and right 
feet.  He reported falling for the last five or six years.  
This was getting worse.  He had a real problem when he walked 
on uneven ground.  He indicated that on flat ground, he used 
a cane and was usually good.  He stated that on uneven 
ground, he used two canes but still tended to have some 
falls.  

The diagnosis was that of service-connected cold injuries of 
both lower extremities involving the feet; peripheral 
neuropathy greater in the left lower extremity on the basis 
of cold injury; and falls largely the result of a left ankle 
fusion with neuropathy probably playing a role.  

The report indicates that the Veteran also has nonservice-
connected lower extremity disabilities or symptoms including 
right and left knee pain with limited motion, a left ankle 
that was surgically fused, status post right knee 
arthroplasty, bilateral venous insufficiency in the legs, and 
moderately severe osteoarthritis of the left knee.  The 
report indicates that the Veteran also had a left shoulder 
disability with chronic rotator cuff repair.  

The examiner stated that the Veteran was not able to separate 
the individual problems and comment on how the problems 
impacted his activities of daily living.  The examiner did 
note that the Veteran reported that it was harder to walk 
especially on uneven ground and he was unable to participate 
in recreation, exercise, or sports, and his chores were 
severely affected.  

The examiner stated that the diagnoses relating to these 
problems are cold injuries to the feet with neuropathy, left 
ankle fusion, right total knee replacement, and the left 
shoulder with chronic rotator cuff tear and degenerative 
changes.    

The Veteran underwent a VA cold injury/neurological 
examination in January 2006.  The examiner noted that the 
Veteran had symptoms of chronic numbness, tingling and pain 
in the left foot and chronic numbness and tingling in the 
right foot since December 1944.  This disability had become 
progressively worse.  He reported having mild aching pain in 
the right toes and sharp, moderate pain in the left toes.  

The Veteran stated that he had severe tingling in the feet 
and severe weakness in the left foot.  He had muscle cramps 
in the feet after use.  He had decreased or loss of sensation 
in the feet with severe loss of sensation in the left foot.  
The Veteran reported having flare-ups of joint disease with 
further decreased motion of mostly the left foot with 
decreased walking ability.  

The examination showed that the Veteran tended to walk on his 
heels not the balls of his feet.  The dorsalis pedal pulse 
was absent on the right.  Light touch was decreased in a 
stocking distribution in the feet.  

The examiner indicated that the clinical examination as 
consistent with peripheral neuropathy likely as the result of 
cold injury residuals.  The examiner stated that the chronic 
numbness, tingling, and pain in the left foot and the 
numbness and tingling in the right foot affected occupational 
activities.  

The VA treatment records show that, in August 2006, the 
Veteran was issued a walker for longer distances to assist 
with increased endurance and balance.  See the August 2006 VA 
physical medicine and rehabilitation treatment record.   

In a March 2009 statement, the Veteran's physician stated 
that he had been his patient for over 30 years and was very 
familiar with his chronic medical problems involving the 
lower extremities due to the cold injury.  The physician 
opined that the World War II injuries to his extremities 
likely contributed to his current medical problems and that 
the injury and his age prevented him from gaining employment.    

The evidence of record shows that the Veteran worked as a 
dairy farmer from 1947 to 2003.  See the Veteran's 
applications for increased compensation based upon 
unemployability dated in March 2009 and October 2005.  He 
reported last working on a full time basis in 2003.  Due to 
his frozen feet, he was no longer able to operate his dairy 
farm.  He reported falling numerous times in the barn and 
being no longer able to do the work.  He had 8 years of grade 
school as an educational background.  

In carefully reviewing the entire record, the Board finds 
that the service-connected cold injury residuals involving 
both lower extremities currently are productive of a severe 
level of functional impairment so as to preclude the Veteran 
from performing substantially gainful employment consistent 
with his educational background and his former occupation as 
a dairy farmer.  

The medical evidence in this regard tends to show that the 
Veteran is experiencing an overall disability picture 
referable to the service-connected cold injury of both feet 
that, by itself, would prevent him from engaging in manual or 
strenuous labor or work that would require prolonged walking 
or standing.  The Veteran's nonservice-connected disabilities 
and age are shown to contribute to his industrial incapacity, 
but neither factor may be considered for the purpose of 
assigning a total compensation rating based on individual 
unemployability.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  

Accordingly, by extending the benefit of the doubt to the 
Veteran, a total rating based on individual unemployability 
by reason of service-connected disability is warranted.  


ORDER

A total disability rating based on individual unemployability 
by reason of service-connected disability is granted, subject 
to the regulations controlling the disbursement of VA 
monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


